Filed 7/27/21 Hale v. Superior Court CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 GODOY ANTHONY HALE,                                                  D078515

           Petitioner,

           v.                                                         (San Diego County Super. Ct.
                                                                      Nos. SCE174700, EHC1278)
 THE SUPERIOR COURT OF SAN
 DIEGO COUNTY,

           Respondent;

 THE PEOPLE,

           Real Party in Interest.


         ORIGINAL PROCEEDING in mandate. Evan P. Kirvin, Judge.
Petition granted in part and denied in part.
         Godoy Anthony Hale, in pro. per., for Petitioner.
         No appearance by Respondent.
         Summer Stephan, District Attorney, Mark A. Amador, Linh Lam and
Wendy L. Patrick, Deputy District Attorneys, for Real Party in Interest.
         In the late 1990’s, Godoy Anthony Hale was convicted of multiple
felonies. (See People v. Hale (1999) 75 Cal.App.4th 94, 96-97 (Hale).) He was
sentenced to an indeterminate term of life imprisonment plus one year four
months. Over the ensuing decades, Hale has filed a number of habeas
petitions challenging his convictions, which the trial court has denied.
      Hale’s current petition, which we have construed as a petition for writ
of mandate, challenges the trial court’s denial of his request for

postconviction discovery under Penal Code section 1054.9.1 We conclude the
trial court erred by denying Hale’s request, at least in part, and therefore
grant relief.
                FACTUAL AND PROCEDURAL BACKGROUND
      Hale’s convictions are primarily based on acts of threatened and
completed violence against his former girlfriend. (Hale, supra,
75 Cal.App.4th at p. 97.) After Hale and his former girlfriend broke up, Hale
repeatedly threatened to kill her. (Id. at pp. 100-101.) Later, Hale snuck into
her home at night and struck her several times in the face with a hammer.
(Id. at p. 101.) Hale continued to threaten to kill her and, after he was
arrested, asked a cellmate to find a hitman to murder her. (Id. at pp. 102-
103.) After two jury trials, he was convicted of torture (§ 206), first degree
burglary (§ 459), assault with a deadly weapon (§ 245, subd. (a)(1)), making a
terrorist threat (§ 422), stalking (§ 646.9, subd. (a)), and solicitation of
murder (§ 653f, subd. (b)). (Hale, at pp. 96-97.)
      In June 2020, Hale filed a petition for writ of habeas corpus in the trial
court. His petition sought postconviction discovery under section 1054.9.
Hale noted that the statute had recently been amended to expand the class of
inmates who were entitled to such discovery. He requested that the
prosecution produce documents and materials in a number of categories,



1     Subsequent statutory references are to the Penal Code.

                                         2
including police reports, written and recorded statements by prosecution
witnesses, witness protection and witness relocation records for the victim,
and copies of any discovery already provided to Hale’s trial counsel. Hale
contended he had made good faith efforts to obtain these materials from trial
counsel, but he was unsuccessful. His trial counsel had passed away several
years prior.
      In an informal response solicited by the trial court, the district attorney
urged the court to deny Hale’s petition. The district attorney argued that a
habeas petition was not the proper procedural mechanism for the relief Hale
sought, and she asked the court to treat Hale’s petition as a motion for
postconviction discovery under section 1054.9. On the merits, the district
attorney contended that Hale was not entitled to postconviction discovery for
four reasons: “first, he failed to establish that he is preparing to file a
petition for writ of habeas corpus; second, he failed to identify the discovery
that he seeks with reasonable specificity; third, he failed to describe how the
discovery supports grounds for relief; and fourth, he failed to show that he
made a good faith effort to obtain the discovery from his counsel.”
      In a written order, the court denied Hale’s petition. As an initial
matter, contrary to the district attorney’s position, it found that Hale did not
have the ability to obtain the requested discovery from his trial counsel, since
his trial counsel was deceased. The court was hesitant to treat Hale’s
petition as a motion, since it believed that a request for postconviction
discovery could be made in connection with a habeas petition. But, even
treating it as such, the court found that Hale was not entitled to
postconviction discovery under section 1054.9. It offered the following
reasons: (1) Hale “has not shown how the requested discovery items are
essential to the full development of any habeas corpus claims he intends to


                                         3
advance”; (2) Hale’s “unsupported, general claim that the discovery may
contain favorable material that could tend to impeach witnesses or exculpate
[him] is not sufficient good cause to grant the discovery request”; (3) Hale’s
“request is overbroad in that he requests any and all discovery provided to
defense counsel and then goes on to ask for additional items that may or may
not have been provided”; and (4) with respect to impeachment, Hale had not
provided any explanation how the discovery could be relevant to a
subsequent habeas corpus petition under section 1473, subdivision (b)(3).
The court relied primarily on In re Steele (2004) 32 Cal.4th 682, 695 (Steele),
which held that section 1054.9 “does not allow ‘free-floating’ discovery asking
for virtually anything the prosecution possesses,” and Satele v. Superior
Court (2019) 7 Cal.5th 852, 860 (Satele), which the trial court interpreted to
require defendants to show good cause to access discovery materials under
section 1054.9.
      Hale challenged the trial court’s order by petition for writ of habeas
corpus in this court. We issued an order treating the petition as a petition for
writ of mandate and an alternative writ directing that the trial court
reconsider Hale’s request for postconviction discovery. The trial court
reconsidered Hale’s request and again denied it as overbroad. We issued an
order to show cause why the relief sought by Hale should not be granted, and
this proceeding followed.
                                 DISCUSSION
      Historically, a trial court lacked jurisdiction to order postconviction
discovery unless and until a defendant filed a petition for writ of habeas
corpus stating a prima facie case for relief. (People v. Gonzalez (1990)
51 Cal.3d 1179, 1258-1261 (Gonzalez).) Section 1054.9 changed that rule,
first for defendants sentenced to death or life imprisonment without the


                                        4
possibility of parole (see former § 1054.9, added by Stats. 2002, ch. 1105, § 1)
and later for defendants convicted of a serious felony or a violent felony
resulting in a sentence of 15 years or more (see former § 1054.9, as amended
by Stats. 2018, ch. 482, § 2). Most recently, the Legislature expanded the
statute to cover defendants who had ever been convicted of a serious felony or
a violent felony resulting in a sentence of 15 years or more. (See § 1054.9, as
amended by Stats. 2019, ch. 483, § 1.)
      The current statute provides, in relevant part, as follows: “In a case in
which a defendant is or has ever been convicted of a serious felony or a
violent felony resulting in a sentence of 15 years or more, upon the
prosecution of a postconviction writ of habeas corpus or a motion to vacate a
judgment, or in preparation to file that writ or motion, and on a showing that
good faith efforts to obtain discovery materials from trial counsel were made
and were unsuccessful, the court shall, [except in circumstances not
applicable here], order that the defendant be provided reasonable access to
any of the materials described in subdivision (c).” (§ 1054.9, subd. (a).) The
discovery materials referenced in the statute are “materials in the possession
of the prosecution and law enforcement authorities to which the same
defendant would have been entitled at time of trial.” (Id., subd. (c).)
      Section 1054.9 allows for postconviction discovery before filing a habeas
corpus petition, “to assist in stating a prima facie case for relief.” (Steele,
supra, 32 Cal.4th at p. 691.) It provides for postconviction discovery “as a
matter of right” if the statute’s requirements are satisfied. (People v.
Superior Court (Morales) (2017) 2 Cal.5th 523, 531 (Morales).)
      “Under section 1054.9, subdivision (a) . . . , upon a showing of good faith
but unsuccessful efforts to obtain discovery materials from trial counsel, the
court shall order that the defendant ‘be provided reasonable access to any of


                                         5
the materials described in subdivision (c).’ In essence, ‘[i]f that showing is
made, the defendant is entitled to discovery.’ ” (Satele, supra, 7 Cal.5th at
p. 858; accord, Davis v. Superior Court (2016) 1 Cal.App.5th 881, 885 (Davis)
[“the trial court ‘shall’ order that ‘discovery materials’ be made available to
the inmate”].)
      “The legislative history behind section 1054.9 shows that the
Legislature’s main purpose was to enable defendants efficiently to
reconstruct defense attorneys’ trial files that might have become lost or
destroyed after trial.” (Barnett v. Superior Court (2010) 50 Cal.4th 890, 897
(Barnett).) “The Legislature’s purpose of enabling file reconstruction should
not be difficult to implement. Defendants should first seek to obtain their
trial files from trial counsel. But if a defendant can show a legitimate reason
for believing trial counsel’s current files are incomplete (for example, if, as
here, not all numbered discovery is available), the defendant should be able
to work with the prosecution to obtain copies of any missing discovery
materials it had provided to the defense before trial (assuming it still
possesses them). [Citation.] If necessary, the trial court can order the
prosecution to provide any materials it still possesses that it had provided at
time of trial.” (Id. at p. 898.)
      But the statute “does not limit the discovery materials to materials the
defense once actually possessed to the exclusion of materials the defense did
not possess but to which it would have been entitled at time of trial.” (Steele,
supra, 32 Cal.4th at p. 694.) “Obtaining documents to which trial counsel
was legally entitled is broader than mere file reconstruction.” (Ibid.)
      “Accordingly, [our Supreme Court has interpreted] section 1054.9 to
require the trial court, on a proper showing of a good faith effort to obtain the
materials from trial counsel, to order discovery of specific materials currently


                                        6
in the possession of the prosecution or law enforcement authorities involved
in the investigation or prosecution of the case that the defendant can show
either (1) the prosecution did provide at time of trial but have since become
lost to the defendant; (2) the prosecution should have provided at time of trial
because they came within the scope of a discovery order the trial court
actually issued at that time, a statutory duty to provide discovery, or the
constitutional duty to disclose exculpatory evidence; (3) the prosecution
should have provided at time of trial because the defense specifically
requested them at that time and was entitled to receive them; or (4) the
prosecution had no obligation to provide at time of trial absent a specific
defense request, but to which the defendant would have been entitled at time
of trial had the defendant specifically requested them.” (Steele, supra,
32 Cal.4th at p. 697.)
      The statute imposes an additional requirement if a defendant seeks
access to “physical evidence” as part of a postconviction discovery request.
(§ 1054.9, subd. (d).) If the statute is otherwise satisfied, “the court may
order that the defendant be provided access to physical evidence for the
purpose of examination, including, but not limited to, any physical evidence
relating to the investigation, arrest, and prosecution of the defendant only
upon a showing that there is good cause to believe that access to physical
evidence is reasonably necessary to the defendant’s effort to obtain relief.”
(Ibid.; see Satele, supra, 7 Cal.5th at p. 858.) It does not appear that access
to physical evidence is at issue here.
      As a discovery matter, we review the trial court’s order for abuse of
discretion. (Kennedy v. Superior Court (2006) 145 Cal.App.4th 359, 366
(Kennedy).) In general, “mandate does not lie to control the exercise of a
court’s discretion. [Citation.] But it is an appropriate remedy to compel a


                                         7
court or government officer to exercise that discretion ‘ “under a proper
interpretation of the applicable law.” ’ [Citations.] ‘ “ ‘[W]here one has a
substantial right to protect or enforce, and this may be accomplished by such
a writ, and there is no other plain, speedy and adequate remedy in the
ordinary course of law, he [or she] is entitled as a matter of right to the writ,
or perhaps more correctly, in other words, it would be an abuse of discretion
to refuse it.’ ” ’ ” (Shorts v. Superior Court (2018) 24 Cal.App.5th 709, 719.)
As we explain, the trial court here employed the wrong legal standard to
determine whether Hale was entitled to discovery, and it ordered a blanket
denial of Hale’s requests without addressing them individually. This was an
abuse of discretion, and Hale has no other adequate remedy. Writ relief is
appropriate. (See ibid.; see also Wade v. Superior Court (2019)
33 Cal.App.5th 694, 709; Gardner v. Superior Court (2010) 185 Cal.App.4th
1003, 1015.)
      The district attorney raises two threshold procedural objections.
Neither is persuasive. First, the district attorney contends Hale is not
entitled to relief because he filed a habeas petition in the trial court, rather
than a motion for postconviction discovery. Her position appears contrary to
her position in the trial court, where she urged the court to treat Hale’s
habeas petition as such a motion. The court did so as an alternative basis in
its initial order, and as the sole basis upon reconsideration. The trial court
therefore resolved any potential procedural irregularity—at the district
attorney’s urging. Second, the district attorney contends that a petition for
writ of mandate, not habeas corpus, is the proper vehicle to challenge the
trial court’s order. We have already issued an order construing Hale’s habeas
petition as a petition for writ of mandate. Thus, this potential procedural
irregularity has already been resolved as well.


                                        8
      On the merits, it is undisputed that Hale has a qualifying conviction
and sentence under the statute. It likewise appears undisputed that Hale
has made good faith but unsuccessful efforts to obtain discovery materials
from his trial counsel, as the trial court found. In general, once this showing
is made, a defendant is entitled to seek discovery under the statute. (Satele,
supra, 7 Cal.5th at p. 858; Davis, supra, 1 Cal.App.5th at pp. 885-886.)
      Nonetheless, the district attorney raises two overarching substantive
objections. First, she contends Hale has not shown his discovery requests are
“in preparation to file” a postconviction writ of habeas corpus or motion to
vacate a judgment. (§ 1054.9, subd. (a).) The district attorney primarily
relies on authorities that predate the enactment of section 1054.9. She
quotes Gonzalez for the proposition that habeas corpus “is not a device for
investigating possible claims, but a means for vindicating actual claims.”
(Gonzalez, supra, 51 Cal.3d at p. 1260.) However, as our Supreme Court has
held, section 1054.9 is a device for investigating possible claims: “Defendants
are now entitled to discovery to assist in stating a prima facie case for relief.
But the only way this modification of the Gonzalez rule makes sense is to
permit defendants to seek discovery before they file the petition, i.e., before
they must state a prima facie case. Reasonably construed, the statute
permits discovery as an aid in preparing the petition, which means discovery
may come before the petition is filed. Thus, we believe a defendant is entitled
to seek discovery if he or she is preparing to file the petition as well as after
the petition has been filed.” (Steele, supra, 32 Cal.4th at p. 691.) Contrary to
the district attorney’s assertion, Hale is not required to state a prima facie
case for habeas relief in order to obtain postconviction discovery under
section 1054.9. (Ibid.; accord, Satele, supra, 7 Cal.5th at p. 857; Morales,
supra, 2 Cal.5th at p. 528; Barnett, supra, 50 Cal.4th at pp. 897-898.)


                                         9
      Second, and relatedly, the district attorney contends Hale has not
explained how his requested discovery supports any potential grounds for
habeas relief. The trial court likewise relied on this requirement in its initial
order denying Hale’s petition. We disagree that such a requirement applies
here. As noted, for access to “physical evidence for the purpose of
examination,” a defendant must show “good cause to believe that access to
physical evidence is reasonably necessary to the defendant’s effort to obtain
relief.” (§ 1054.9, subd. (d); see Satele, supra, 7 Cal.5th at p. 858; Davis,
supra, 1 Cal.App.5th at p. 886.) The statute does not include any such
requirement for access to discovery materials more broadly. This absence
indicates that the Legislature did not intend to impose such a requirement on
access to discovery materials that are not physical evidence. (See Vasquez v.
State of California (2008) 45 Cal.4th 243, 253.) Once a defendant satisfies
the requirements of the statute, he is entitled to the discovery materials
described therein. (Steele, supra, 32 Cal.4th at p. 697; accord, Satele, at
p. 858; Morales, supra, 2 Cal.5th at p. 529; Davis, at p. 886.) There is no
separate requirement that a defendant generally link the requested
materials to any potential grounds for relief.
      The district attorney notes that the purpose of section 1054.9 is “to
assist [a defendant] in stating a prima facie case for relief” (Steele, supra,
32 Cal.4th at p. 691) and suggests that a court must examine a defendant’s
grounds for relief to determine whether the requested discovery would
“assist” him. Again, we disagree. This purpose does not imply an additional
requirement, not found in the statute. Our Supreme Court’s discussion of the
statute confirms this interpretation. Steele identified a number of categories
that are discoverable under section 1054.9. (Id. at pp. 695-697.) Its
discussion, especially of file reconstruction, would make no sense if the


                                        10
defendant additionally had to show that the requested materials within those
categories were relevant to a possible ground for habeas relief. (See ibid.) As
the Supreme Court subsequently explained, “The Legislature’s purpose of
enabling file reconstruction should not be difficult to implement.” (Barnett,
supra, 50 Cal.4th at p. 898.) Upon a showing that a defendant has made good
faith but unsuccessful efforts to obtain from his counsel discovery materials
actually provided by the prosecution at trial, he is simply entitled to obtain
such materials from the prosecution if the prosecution still has them in its
possession. (Ibid.) If the defendant can show a legitimate reason for
believing that trial counsel’s current files are incomplete, he may obtain
copies from the prosecution even if he cannot identify the missing discovery
materials. (Ibid.) This holding necessarily precludes a requirement that a
defendant explain how his requested discovery supports any potential
grounds for habeas relief.
      What a defendant must do, instead, is show that the requested
discovery falls within the category of discovery materials described in
section 1054.9, i.e., “materials in the possession of the prosecution and law
enforcement authorities to which the same defendant would have been
entitled at time of trial.” (Id., subd. (c); see Steele, supra, 32 Cal.4th at
p. 697.) Although this requirement defines the scope of discoverable
material, the district attorney does not address it in her briefing and the trial
court did not apply it in its orders.
      With respect to Hale’s individual requests, the district attorney argues
he has not described the discovery he seeks with reasonable specificity. She
argues his requests seek “unlimited discovery” and are overbroad. She
criticizes Hale for not providing any basis for believing the requested
materials actually exist. Similarly, in its reconsideration order, the trial


                                         11
court found that Hale’s requests were “overbroad and this court will not
second guess the items [Hale] is seeking in the unlimited requests made in
this motion.”
      The district attorney primarily relies on Barnett. In that case, a
petitioner’s “discovery motion contained a wide range of requests, some
reasonably specific, others open[-]ended. At one point in this litigation, for
example, he identified 60 different items or categories of items that he
sought. Even after the trial court granted many of his requests, petitioner
challenged in this writ proceeding the denial or partial denial of 24 others.
He sought ‘any information in the government’s hands regarding any of its
witnesses’ motives to lie or biases for the State or against [the petitioner].’
Thus, in addition to some specific requests, petitioner was on a proverbial
fishing expedition for anything that might exist.” (Barnett, supra, 50 Cal.4th
at p. 899.) Barnett rejected such an open-ended request. It held that
“section 1054.9 requires defendants who seek discovery beyond file
reconstruction to show a reasonable basis to believe that other specific
materials actually exist. Otherwise, a discovery request can always become,




                                        12
as this one has, a free-floating request for anything the prosecution team may

possess.” (Ibid.)2
      While Barnett imposes reasonable limits on postconviction discovery, it
does not justify the trial court’s blanket denial of Hale’s motion. The court
was required to consider each request individually. (See Barnett, supra,
50 Cal.4th at p. 899; see also Steele, supra, 32 Cal.4th at p. 692 [trial court
must assess requests and “decide what specific new discovery, if any, it
should order”]; Davis, supra, 1 Cal.App.5th at p. 887 [reversing blanket
denial and remanding so the trial court “can exercise discretion regarding
which specific items of discovery . . . petitioner is entitled to receive”];
Kennedy, supra, 145 Cal.App.4th at pp. 369-398 [appellate court examining
individual requests].) The trial court abused its discretion by proceeding
otherwise.
      Our review of Hale’s requests shows that the trial court could not
reasonably have found they were all overbroad. For example, Hale’s request



2      “Requiring defendants to show they have reason to believe specific
materials actually exist does not place an onerous burden on them.
Defendants have access to the trial record and to the discovery materials the
prosecution provided to the defense before trial. Defendants may obtain
those materials either from trial counsel or through file reconstruction. As
the Attorney General notes, a person could use these resources ‘to make the
necessary showing. For example, if a witness testifies about a particular
report that the petitioner does not possess, the petitioner would have
sufficient evidence to justify a request for that report under section 1054.9. It
would also be appropriate for a petitioner to seek access to a report he or she
does not possess that is cross-referenced in a police report possessed by the
petitioner. Similarly, if evidence in the record indicates that a particular
witness was interviewed three times and the petitioner has reports
documenting only two interviews, that petitioner could make the necessary
showing, based on the record, that a third report likely exists.’ ” (Barnett,
supra, 50 Cal.4th at p. 900.)

                                         13
number “7.” identified by the district attorney sought “ ‘copies of any and all
discovery that defense counsel Michael Vollandt was provided, by prosecutor
Kerry Wells and/or the San Diego District Attorneys Office [sic].’ ” This
request simply seeks file reconstruction, and we can perceive no basis in the
current record to refuse such discovery altogether. (See Barnett, supra,
50 Cal.4th at p. 898; Steele, supra, 32 Cal.4th at p. 695.) The district attorney
does not address this request, except to claim that “Hale’s petition does not
seek discovery for file reconstruction and does not request file
reconstruction.”
      Some of Hale’s other requests appear, at first glance, to be reasonably
specific as well, including his requests for statements and reports of
statements of prosecution witnesses. A defendant is generally entitled to
such materials at the time of trial. (See § 1054.1, subd. (f); see also
Thompson v. Superior Court (1997) 53 Cal.App.4th 480, 488 [“[O]ur holding
likewise requires the compelled disclosure to the defense of raw written notes
of police and prosecutors’ witness interviews.”].) As one court noted,
“petitioner’s requests for police reports, the ‘Murder book,’ information about
suspects questioned, and all witness statements are specific, and they are
sufficiently tailored to the facts of the case that petitioner has met his
threshold burden of demonstrating a reasonable belief that the documents
exist.” (Davis, supra, 1 Cal.App.5th at p. 887.)
      We need not, however, address Hale’s individual requests in the first
instance. We have explained why the trial court’s blanket denial of Hale’s
petition, and the threshold requirements the district attorney has sought to
impose, are unjustified. The trial court should now proceed to determine, for
each request, whether Hale seeks discoverable materials (§ 1054.9, subd. (c);
Steele, supra, 32 Cal.4th at p. 697) and whether, for those requests that go


                                        14
beyond file reconstruction, there is a reasonable basis to believe such
materials exist (Barnett, supra, 50 Cal.4th at pp. 899-900). As the Supreme
Court explained, in a similar context, “We believe the instant discovery
dispute is best resolved by remanding the matter back to the trial court,
where the parties can try to settle it informally consistent with the views
expressed in this opinion. If informal efforts fail, the trial court can issue a
new order consistent with this opinion. If necessary, either party may then
challenge the new order by a writ proceeding in the Court of Appeal.”
(Barnett, at p. 906.) We likewise need not address whether and to what
extent redactions or other protective measures are justified or available in
this context.
                                 DISPOSITION
      The petition is granted in part as follows: Let a peremptory writ of
mandate issue directing the trial court to vacate its order denying Hale’s
habeas petition. The court is directed to treat Hale’s petition as a motion for
postconviction discovery under section 1054.9, to the extent it has not already
done so, and reconsider the motion (including each individual request




                                        15
therein) in accordance with the views expressed in this opinion. In all other
respects, the petition is denied.




                                                              GUERRERO, J.

WE CONCUR:




HUFFMAN, Acting P. J.




IRION, J.




                                      16